Citation Nr: 1211233	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-15 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1964 to July 1967 and from November 1972 to September 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran was scheduled for a Board hearing at the RO in March 2011; however, he did not attend it.  The Veteran has given no reason as to why he did not appear at his Board hearing or any desire to re-schedule it.  Thus, his hearing request is deemed withdrawn.  

This case was remanded by the Board in June 2011 for further development and is now ready for disposition.  In its June 2011 decision, the Board bifurcated the Veteran's claim of service connection for PTSD into two claims; one for PTSD and one for an acquired psychiatric disorder other than PTSD pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the June 2011 decision the Board denied service connection for PTSD, and therefore the issue of service connection for PTSD is not currently before the Board.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder other than PTSD was not manifest during service; a psychiatric disorder was not identified until 1982. 

2.  The current acquired psychiatric disorder other than PTSD is unrelated to service.


CONCLUSION OF LAW

An acquired psychiatric disorder other than PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records (STRs) reflect no complaints of, treatment for, or a diagnosis related to any type of psychiatric disorder or mental problem or any symptoms reasonably attributed thereto.  At the time of discharge from the first period of service, a March 1967 clinical evaluation found that the Veteran was normal psychiatrically.  

At the time of discharge from the second period of service, a July 1976 clinical evaluation was conducted, but the Veteran was not evaluated psychiatrically; however, he self-reported that he was in good health and that he did not then have, nor had he ever had, nervous troubles of any sort, loss of memory or amnesia, depression or excessive worry, or frequent trouble sleeping.  Therefore, no acquired psychiatric disorder was noted in service.

Next, post-service evidence does not reflect psychiatric symptomatology for several years after service discharge.  Specifically, a February 2000 examination conducted in conjunction with a claim for Social Security Administration (SSA) benefits notes that the Veteran reported that he had a breakdown in 1982 and was misdiagnosed with bipolar disorder.  Additionally, a February 1999 VA "chaplaincy assessment" noted that he was first treated in 1982.  
	
This is the first recorded symptomatology related to a psychiatric or mental problem, coming some 6 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.
	
In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that service caused his PTSD and clinical depression and that his symptoms, such as anger, have been continuous during and after service.     

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of acquired psychiatric disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a psychiatric disorder since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination in March 1967, he denied then having, or ever having had, nervous troubles of any sort, loss of memory or amnesia, depression or excessive worry, or frequent trouble sleeping or frequent or terrifying nightmares.  

Further, as noted above, at the time of discharge from the second period of service, during a July 1976 examination, he self-reported that he was in good health and that he did not then have, nor has he ever had, nervous troubles of any sort, loss of memory or amnesia, depression or excessive worry, or frequent trouble sleeping.  

Additionally, the March 1967 service separation examination report reflects that the Veteran was examined and he was found to be psychiatrically normal.  As noted above, during his July 1976 separation examination he was not evaluated psychiatrically.  

His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

A February 1999 VA "chaplaincy assessment" shows that the Veteran was first treated in 1982.  His February 2000 SSA examination report notes that he reported that he had a breakdown in 1982.  Additionally, an undated "Injury Physical History" report received by the RO in April 2008, shows that the Veteran reported a nervous breakdown in 1982 due to stress.  

Therefore, although the Veteran now claims that his acquired psychiatric disorder began during service, in the above noted records he clearly reported that his mental and psychiatric problems began in 1982.  These inconsistencies in the record weigh against his credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of psychiatric symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's acquired psychiatric disorder other than PTSD to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on a June 2011 VA examination undertaken specifically to address the issue on appeal.  At that time, the Veteran reported that during service he learned about numerous soldiers who were injured or killed and other traumatic experiences, such as learning of an airplane that was shot down, which led to the death of hundreds of people.  

After a mental status examination, the examiner diagnosed the Veteran with developmental reading disorder and alcohol and amphetamine dependence in full remission.  The examiner reflected that the Veteran had a wide variety of experiences while in service that were traumatic in nature but had been found not to meet the criteria of PTSD.  And significantly, despite the Veteran's reported history, the examiner found that there were no other psychiatric disorders diagnosed.

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a mental status examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's findings to be of great probative value.

The Board also finds persuasive recent VA records dated in July 2011 where the Veteran sought initial treatment at a new VA outpatient clinic.  Both the depressive screen and the PTSD screen were negative.  The physician indicated that there was "no mental health condition requiring further intervention."  

In support of his claim, the Veteran submitted a May 2005 private medical opinion from a physician working at the Oregon's Department of Human Services noting that the Veteran has several mental problems, including PTSD.  The Board notes that this private medical opinion does not attribute the Veteran's mental problems to service.  Thus, it is not probative as to whether his current psychiatric disorder is related to service.  

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed disorder and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, such as feeling sad or angry, an acquired psychiatric disorder other than PTSD is not the types of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January and March 2008 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in January 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA treatment records and SSA records.  Further, the Veteran submitted private treatment records.   

Next, a specific VA medical examination and opinion pertinent to the issue on appeal was obtained in June 2011.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


